Citation Nr: 1619537	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-46 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

Entitlement to an initial compensable rating for hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2011 and August 2012, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  In a July 2014 decision, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court issued a Memorandum Decision, which vacated the Board's July 2014 decision and remanded the issue for further action.  The issue has since been returned to the Board for further appellate review.

The Board acknowledges that an appeal as to the issue of entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over the issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a new VA examination is warranted, as the September 2011 VA examiner failed to adequately describe the functional impact of the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Additionally, as the record shows the Veteran reported dizziness and that his hearing loss caused him to be off balance, the examiner should determine whether he has an inner ear disease associated with his hearing loss, and if so, assess the severity of that disability.

On remand, the RO should ask the Veteran to identify any additional, pertinent private medical treatment for his service-connected condition.  Updated VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records concerning the Veteran's hearing loss and reports of dizziness.

3.  After obtaining any outstanding treatment records, obtain an examination to determine the current severity of the Veteran's bilateral hearing loss.  The claims file should be made available to and be reviewed by the examiner and all necessary tests should be conducted.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided in the report.  Additionally, the examiner must provide a full description of the functional impact caused by the Veteran's hearing loss.  If no such impact is found, this should be explained.  Finally, the examiner should address the Veteran's complaints of dizziness and disequilibrium in the record and on examination, and determine whether the Veteran has had any inner ear disease attributable to his hearing loss at any point since February 28, 2006.  If such disease is present, the examiner should assess the severity of that condition.

4.  Then, after taking any additional development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

